DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. Claims [1-20] are currently pending and have been examined on their merits. 
Claims 1, 13, and 19 have been amended see REMARKS June 21, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensors configured to detect” and an “actuator configured to communicate” in claims 1, 13, and 19. The examiner notes that in the specification (Paragraph [0046]) the applicant recites sensors to be “any device that detects changes in a physical or virtual environment.” Additionally, the applicant recites in the specification (Paragraph [0091]) that actuators can be any device that modifies the physical state of a physical entity or any device that modifies a virtual state of information. For example, actuators may dim a light or authorize access to an automated teller. Therefore, it is unclear whether the actuators or sensors are hardware 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-12 and 19-20 recites a system (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and 13-18 recite a method (i.e. a process such as an act or series of steps); and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1and 13 recite: detect an event in the physical environment, respond to the detected event, a first mode comprising a first set of instructions for execution and a second mode comprising a second set of instructions for execution; wherein: the second mode comprises is a do-no-harm mode, and said do-no-harm mode comprises control and prevents inflicting harm, said do- no-harm mode comprising- a definition of harm, the definition updated definitions of a plurality of harmful scenarios, each harmful scenarios comprising a scenario in which there is a threshold likelihood that the defined harm will be inflicted and a plurality of contingency plans for execution, each contingency plan associated with at least one harmful scenario, wherein each of contingency plans mitigates the harm or terminates the harmful scenario detect an event that corresponds to one of the defined harmful scenarios and detection of the event triggers a switch from the first mode of the device to the second state; and in response to triggering the second mode, execute a contingency plan associated with the harmful scenario.
The representative claim 19 recites: detect an event in the physical environment, respond to the detected event, a first mode comprising a first set of instructions for execution and a second mode comprising a second set of instructions for execution; wherein: the second mode comprises a do-no-harm mode comprising, a definition of harm, the definition updated definitions of a plurality of harmful scenarios, each of said harmful scenarios comprising a scenario in which there is a threshold likelihood that the defined harm will be inflicted and a plurality of contingency plans for execution, each contingency plan designed to address at least one harmful scenario, wherein each of said plurality of contingency plans mitigates the defined harm or terminates the harmful scenario detect an event that corresponds to one of the defined harmful scenarios and detection of the event triggers a switch from the first state of the device to the second state; and in response to triggering the second state, execute a contingency plan associated with the harmful scenario.
The claims recite a mental process. Before computers one could mentally create a series of methods for noticing a potential for harm or risk being done by a worker or system and also create a series of contingency plans to mitigate the risk of harm if a potential for harm was detected in a system. Such as a store clerk noticing someone buying a list of known components in bomb making and preventing the purchases, a bank representative noticing a series of strange withdrawal requests and preventing the withdrawal request from occurring, or a factory worker noticing a piece of equipment malfunctioning and inline to cause harm to nearby workers and stopping the machine before it can cause any damage. As these steps, listed above, could be performed mentally, they recite an abstract idea that is a mental process. The courts have identified that they do not distinguish between claims that recite a mental process Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296.
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claims 1, 13, and 19: A system comprising constituent devices that protects its constituent devices from performing harm, said system comprising: at least one Internet-of-Things (IoT) device, said device coupled to the internet, and comprising: a processor; an embedded sensor configured to detect an event in the physical environment of the device; an actuator configured to respond to the detected event, the actuator configured to communicate directly with at least one other IoT device on an IoT device network using machine-to-machine protocols; a machine-learning based feedback loop comprising data from one or more past events detected by the device sensor and one or more past actions by the device actuator in response to the detected events; control over the device actuator is restricted to another IoT device on the IoT network; and the device must be configured to accept control of the device actuator by another IoT device on the IoT network in order to join the IoT network.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different 

The dependent claims 2-12, 14-18, and 20 further narrow the abstract idea recited in the independent claims 1, 13, and 19 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is clear the recited claims would be well understood, routine, and conventional to one of ordinary skill in the art for a series of devices to be connected and used to process high amounts of complex information of various types (see Specification [0002-0003]). It is also well understood, routine, and conventional to one of ordinary skill in the art to use artificial intelligence to learn from a series of inputs to map out and deliver a series of outputs. See the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-12, 14-18, 20 do not add any additional elements to the structure of the claimed invention and only serve to further limit the judicial exception and therefore are directed towards the same abstract idea as representative claims 1, 13, and 19.
Claims 2-7 and 14-15 are directed towards further narrowing the abstract idea of defining harm.
Claims 8-12, 16-18, and 20are directed towards further narrowing the abstract idea of building mathematical models to further gather information to define harmful scenarios and contingency plans.

Claim 6 recites the do-not-harm mode comprises a security feature for a device comprised by a cyber-attack. However, the additional claims are directed towards merely “apply it” or using a known technology to perform an abstract idea.
Claims 8, 11, and 17 recite said do-not-harm mode comprises Artificial intelligence technology. However, the additional claims are directed towards merely “apply it” or using a known technology to perform an abstract idea. 

Therefore, claims 1-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-10, 12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0197442) in view of Cong (US 2002/0019697) further in view of Teeple (US 2016/0308898).
Claims 1, 13, and 19: Lu discloses a system comprising constituent devices that protects its constituent devices from performing harm, said system comprising (Paragraph [0017-0018] the present disclosure describes systems and methods for artificial intelligence and internet of things based risk control and knowledge management. The present disclosure assists organizations offering risk management instruments and end users intelligently. The disclosure creates intelligent agent assistants based upon internet of things and artificial intelligence across the entire risk management cycle, which aims to proactively prevent any potential damages). At least one Internet-of-Things (IoT) device, said device connected to the internet, and comprising (Paragraph [0017-0018] the present disclosure describes systems and methods for artificial intelligence and internet of things based risk control and knowledge management. The present disclosure assists organizations offering risk management instruments and end users intelligently. The disclosure creates intelligent agent assistants based upon internet of things and artificial intelligence across the entire risk management cycle, which aims to proactively prevent any potential damages). A processor; an embedded sensor configured to detect an event in the physical environment of the device (Paragraph [0020]; [0035-0036] in an example the system may be communicatively coupled to one or more internet of things (IoT) devices, such as sensors, and a risk management database. Moreover, the sensors may associate with an entity to be covered by a risk management instrument. The sensors may help  A definition of harm, the definition updated using a machine-learning based feedback loop comprising data from one or more past events detected by the device sensor and one or more past actions by the device actuator in response to the detected events (Paragraph [0022-0024]; [0028]; [0057-0058]; Fig. 1, moreover, the assimilated data may be analyzed with respect to the risk control and knowledge management database by the intelligent risk control and knowledge management agent. For instance, the analysis may be with respect to historical data, real time data, and live streaming data, which may pertain to a case similar to an entity under consideration or data pertaining to previously monitored statistics of the entity. The data analyzer and the intelligent risk control and knowledge management agent implement a combination of Artificial intelligence and machine learning techniques to analyze and further subsequent process of the analyzed data. This analysis may potentially also assist in identifying potential damages to prevent such damages from occurring. Further, an analysis of historical data, real time data, and live streaming data for multiple entities can usually support risk control and knowledge management with respect to emerging risks and knowledge or to reformulated a risk control model (feedback loop). In an example, the entity data may be used to identify potential or emerging risks, generate alerts, and provide the advices on how to react on the alerts by the intelligent risk control and knowledge management agent to prevent or lower the handled historical proactive alarms and suggestions. The artificial intelligence and machine learning techniques, such as case based learning techniques, could be used to obtain the reasoned threats codes and inference advices from the case or document similarity computations). And the definitions of a plurality of harmful scenarios, each harmful scenarios comprising a scenario in which there is a threshold likelihood that the defined harm will be inflicted by the device or by signals generated by the device (Paragraph [0045]; [0062-0067]; Fig. 3, when the similarity score of the potential similar case is greater than the similarity threshold, the potential similar case may be identified as the similar case for being used as a reference in alert generation and advices production. Similarly, the notification generator includes continuous prediction on assimilated data pertaining to various entities or inferencing on receiving an external trigger. The notification generator may obtain reference parameters corresponding to an entity. The reference parameters include parameters that influence the probability of a damage to the entity, the respective tolerance threshold levels. Moreover, the notification generator includes threats reason logic to alarm and to provide the guidance to react to the alarm. The notification generator provides the alerts and advises via IoT devices. In the assimilated data indicates that a depth of a crack in a building wall is exceeding a threshold, the And -2-Application No. 15/907,687Attorney Docket No. 104-432said do no harm mode further comprising a plurality of contingency plans each contingency plan associated with at least one harmful scenario, wherein each contingency plan mitigates the defined harm or terminates the harmful scenario entirely (Paragraph [0028]; [0045]; Figs. 2 and 7, the intelligent risk control and knowledge management agent includes notification generator, to notify the users existing and potential damages, and to provide advices on how to react to the alerts and damages. The agent adopts the proactive approaches rather than reactive to the damages caused by the reasons such as natural disaster, human mistakes, equipment failures, and all kinds of chaos situations, which prevents the potential damages and losses by alarming and advising the users before the damages happen). The device sensor is configured to detect an event that corresponds to one of the defined harmful scenarios (Paragraph [0020-0023]; [0035-0037]; [0070] the system may be communicatively coupled to one or more IoT devices, such as sensors, and a risk management database. The data analyzer may obtain the data from sensors as soon as the sensors receive the data. The assimilated data may then be analyzed with respect to the risk control and knowledge management database. This analysis may potentially assist in identifying potential damages to prevent such damages from occurring. The sensors provide sensor data, which includes details pertaining to entity attributes and environmental attributes. The emerging risks may be identified based on the sensor and the historical and monitoring data). (Claim 19) Wherein, said no-harm mode prevents harm from occurring within an area surrounding the device (Paragraph [0035]; [0045]; Fig. 2, the sensors provide sensor data, which includes details pertaining 
However, Lu does not disclose an actuator configured to respond to the detected event, the actuator configured to communicate directly with at least one other IoT device on an IoT device network using machine-to-machine protocols; a first mode of the device comprising a first set of instructions for execution by the device processor and a second mode of the device comprising a second set of instructions for execution by the device processor; wherein, the second state is a do-no-harm mode; and control over the device actuator is restricted to another IoT device on the IoT device network; and the device must be configured to accept control of the device actuator by another IoT device on the IoT network in order to join the IoT network.
In the same field of endeavor of detecting harmful scenarios and mitigating damage Cong teaches an actuator configured to respond to the detected event, the actuator configured to communicate directly with at least one other IoT device on an IoT device network using machine-to-machine protocols (Paragraph [0011]; [0019-0020]; Fig. 2, a situation awareness processor that processes radar data from a radar system incorporated in a host vehicle. Generally, the host A first mode of the device comprising a first set of instructions for execution by the device processor and a second state of the device comprising a second set of instructions for execution by the device processor; wherein, the second mode comprises a do-no-harm mode (Paragraph [0011-0012]; [0019-0020]; Figs. 1 and 2, a situation awareness processor that processes radar data from a radar system incorporated in a host vehicle. Generally, the host vehicle incorporates a sensor for sensing targets and incorporates a system for actuation and/or controlling associated countermeasures responsive to the relative motion of the host vehicle with respect to one or more targets. The host vehicle in figure 1 is seen traveling in X-direction at a host speed in the environment of one or more targets (first state). The situation estimated be the situation awareness processor, together with 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu [0020-0022]) with the system of an actuator configured to respond to the detected event, the actuator configured to communicate directly with at least one other IoT device on an IoT device network using machine-to-machine protocols; a first state of the device comprising a first set of instructions for execution by the device processor and a second state of the device comprising a second set of instructions for execution by the device processor; wherein, the second state comprises a do-no-harm mode, and said do-no-harm mode comprises control  With the motivation of being obvious to try as Lu currently discloses receiving inputs from a variety of sensors, detecting a risk of a harmful scenario, and determining a countermeasure such as sending a notification over a network of IoT connected devices. Therefore, it would be obvious to one of ordinary skill in the art to have the notification send a command to another IoT device rather than simple sending a notification or action recommendation to a user. As it would be beneficial to try and mitigate the amount of damage or harm done by responding as soon as possible. For example, if a piece of equipment in a factory such as a hydraulic arm is about to run into another piece of equipment it would be obvious to one of ordinary skill in the art of mitigating risks to use a system of sending advice information to send a piece of command code to stop the arm itself instead of merely sending a message to a human operator telling them to manually stop the arm before it causes any damage. Additionally, the combination would help mitigate the injury of users (Cong [0010]).
In the same field of endeavor of detecting potential risks and responding to mitigate harm Teeple teaches and control over the device actuator is restricted to another IoT device on the IoT device network; and the device must be configured to accept control of the device actuator by another IoT device on the IoT network in order to join the IoT network (Paragraph [0022-0025]; [0038]; [0066-0070]; [0076]; [0102]; Fig. 2, any of the NTA platform and the computing devices may be formed through one or more servers. The components are communicatively coupled via a local interface. The network interface may include address, control, 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu [0020-0022]) with the system of wherein the do-no-harm mode comprises a security feature for a device compromised by a cyber-attack as taught by Teeple (Teeple [0074-0076]). With the motivation of helping to detect, track, analyze, and mitigate security threats and risks in a system (Teeple [0006]).
Claim 2: Modified Lu discloses the system as per claim 1. However, Lu does not disclose wherein said harm comprises bodily injury to a living organism.
In the same field of endeavor of detecting harmful scenarios and mitigating damage Cong teaches wherein said harm comprises bodily injury to a living organism (Paragraph [0019-0020] the situation estimated by the situation awareness processor together with collision and crash severity estimates are used as inputs to a response generator to select an appropriate countermeasure. Examples of countermeasures that can be activated include various means for mitigating injury to an occupant if a collision is unavoidable, for example internal or external airbags. The countermeasures may be implemented prior to an actual collision so as to either avoid or mitigate occupant injury therefrom). 
 At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu [0020-0022]) with the system of wherein said harm comprises bodily injury to a living organism as taught by Cong (Cong [0019-0020]). With the motivation of being obvious to try as Lu already discloses receiving inputs from a variety of sensors, detecting a risk of a harmful scenario, and determining a countermeasure such as sending a notification over a network of IoT connected devices. Therefore, it would be obvious to one of ordinary skill in the art to have the notification send a command to another IoT device rather than simple sending a notification or action recommendation to a user. As it would be 
Claim 3: Modified Lu discloses the system as per claim 2. However Lu does not disclose wherein said living organism comprises a human being.
In the same field of endeavor of detecting harmful scenarios and mitigating damage Cong teaches wherein said living organism comprises a human being (Paragraph [0019-0020] the situation estimated by the situation awareness processor together with collision and crash severity estimates are used as inputs to a response generator to select an appropriate countermeasure. Examples of countermeasures that can be activated include various means for mitigating injury to an occupant if a collision is unavoidable, for example internal or external airbags. The countermeasures may be implemented prior to an actual collision so as to either avoid or mitigate occupant injury therefrom). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu  With the motivation of being obvious to try as Lu already discloses receiving inputs from a variety of sensors, detecting a risk of a harmful scenario, and determining a countermeasure such as sending a notification over a network of IoT connected devices. Therefore, it would be obvious to one of ordinary skill in the art to have the notification send a command to another IoT device rather than simple sending a notification or action recommendation to a user. As it would be beneficial to try and mitigate the amount of damage or harm done by responding as soon as possible. For example, if a piece of equipment in a factory such as a hydraulic arm is about to run into another piece of equipment it would be obvious to one of ordinary skill in the art of mitigating risks to use a system of sending advice information to send a piece of command code to stop the arm itself instead of merely sending a message to a human operator telling them to manually stop the arm before it causes any damage. Additionally, the combination would help mitigate the injury of users (Cong [0010]).
Claim 4: Modified Lu discloses the system as per claim 1. Lu further discloses wherein said harm comprises monetary loss to a human being (Paragraph [0018] the disclosure creates intelligent agent assistants based upon IoT and artificial intelligence across the entire risk management cycles and every aspect of the risk control management and knowledge management which aims to proactively prevent any potential damages, intelligently handle the risk management, and accurately provide protections against any losses, including financial losses).
Claim 6: Modified Lu discloses the system as per claim 1. Lu further discloses wherein harm comprises bodily injury or death to a human being, or monetary loss to a human being (Paragraph [0018] the disclosure creates intelligent agent assistants based upon IoT and artificial intelligence across the entire risk management cycles and every aspect of the risk control management and knowledge management which aims to proactively prevent any potential damages, intelligently handle the risk management, and accurately provide protections against any losses, including financial losses).
However, Lu does not disclose wherein the do-no-harm mode comprises a security feature for a device compromised by a cyber-attack.
In the same field of endeavor of detecting potential risks and responding to mitigate harm Teeple teaches wherein the do-no-harm mode comprises a security feature for a device compromised by a cyber-attack (Paragraph [0039-0047]; [0074-0076] the term “cyber kill chain” is used by those of ordinary skill in the art of security to described the different stages of cyber-attacks. The active defense process includes identifying suspicious activity determining a response option such as quarantine or intercept, and customizing the response such as quantum inserts, dynamic granular control, etc.).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu [0020-0022]) with the system of wherein the do-no-harm mode comprises a security feature for a device compromised by a cyber-attack as taught by Teeple 
Claim 9: Modified Lu discloses the system as per claim 1. However, Lu does not disclose a network of interconnected internet-coupled IoT devices, each of said IoT devices comprising a do-no-harm mode.
In the same field of endeavor of detecting potential risks and responding to mitigate harm Teeple teaches further comprising a network of interconnected internet-coupled IoT devices, each of said IoT devices comprising a do-no-harm mode (Paragraph [0020-0022]; [0030-0038]; Fig. 1, the enterprise network can be any type of private network with the internet. The enterprise network can include various computing devices connected therein. The NTA platform is communicatively coupled to the enterprise network and can be locally contained therein or remote. The NTA platform provides cyber intelligence situational awareness that allows a network operator to detect and remediate cyber kill chain events).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu [0020-0022]) with the system of wherein the do-no-harm mode comprises a security feature for a device compromised by a cyber-attack as taught by Teeple (Teeple [0074-0076]). With the motivation of helping to detect, track, analyze, and mitigate security threats and risks in a system (Teeple [0006]).
Claim 10: Modified Lu discloses the system as per claim 9. However, Lu does not disclose wherein an IoT device must accede to control by a do-no-harm mode in order to join the system.
In the same field of endeavor of detecting potential risks and responding to mitigate harm Teeple teaches wherein an IoT device must accede to control by a do-no-harm mode in order to join the system (Paragraph [0022-0025]; [0070]; Fig. 2, any of the NTA platform and the computing devices may be formed through one or more servers. It should be appreciated by those of ordinary skill in the art that fig. 2 depicts the server in an oversimplified manner, and a practical embodiment may include additional components and suitably configured processing logic to support known or conventional operating features that are not described in detail. The components are communicatively coupled via a local interface. The network interface may include address, control, and/or data connections to enable appropriate communication on the network. For dynamic granular control, to counteract threats, the NTA platform integrates seamlessly with technology partners). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu [0020-0022]) with the system of wherein the do-no-harm mode comprises a security feature for a device compromised by a cyber-attack as taught by Teeple 
Claim 12 and 18: Modified Lu discloses the system as per claim 11. However, Lu does not disclose wherein an IoT device must accede to contribute data in order to join the system, said data to be used in defining the do-no-harm mode.
In the same field of endeavor of detecting potential risks and responding to mitigate harm Teeple teaches wherein an IoT device must accede to contribute data in order to join the system, said data to be used in defining the do-no-harm mode
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu [0020-0022]) with the system of wherein the do-no-harm mode comprises a security feature for a device compromised by a cyber-attack as taught by Teeple (Teeple [0074-0076]). With the motivation of helping to detect, track, analyze, and mitigate security threats and risks in a system (Teeple [0006]).
Claims 14: Modified Lu discloses the method as per claim 13. Lu further disclose further comprising defining said harm monetary loss to a human being (Paragraph [0018] the disclosure creates intelligent agent assistants based upon IoT and artificial intelligence across the entire risk management cycles and every aspect of the risk control management and knowledge management which aims to proactively prevent any potential damages, intelligently handle the risk management, and accurately provide protections against any losses, including financial losses).
However, Lu does not disclose further comprising defining said harm as bodily injury or death to a human being.
In the same field of endeavor of detecting harmful scenarios and mitigating damage Cong teaches further comprising defining said harm as bodily injury or death to a human being (Paragraph [0019-0020] the situation estimated by the situation awareness processor together with collision and crash severity estimates are used as inputs to a response generator to select an appropriate countermeasure. Examples of countermeasures that can be activated include 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu [0020-0022]) with the system of further comprising defining said harm as bodily injury or death to a human being as taught by Cong (Cong [0019-0020]). With the motivation of being obvious to try as Lu already discloses receiving inputs from a variety of sensors, detecting a risk of a harmful scenario, and determining a countermeasure such as sending a notification over a network of IoT connected devices. Therefore, it would be obvious to one of ordinary skill in the art to have the notification send a command to another IoT device rather than simple sending a notification or action recommendation to a user. As it would be beneficial to try and mitigate the amount of damage or harm done by responding as soon as possible. For example, if a piece of equipment in a factory such as a hydraulic arm is about to run into another piece of equipment it would be obvious to one of ordinary skill in the art of mitigating risks to use a system of sending advice information to send a piece of command code to stop the arm itself instead of merely sending a message to a human operator telling them to .
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0197442) in view of Cong (US 2002/0019697) further in view Teeple (US 2016/0308898) even further in view of Moshir (US 2008/0108324).
Claims 5 and 15: Modified Lu discloses the system as per claim 4. However, Lu does not disclose wherein said monetary loss comprises the device-initiated transfer of the complete balance, or a system defined threshold percentage of the balance, out of a bank account that is connected to said system.
In the same field of endeavor of mitigating risk to a user of a system Moshir teaches wherein said monetary loss comprises the device-initiated transfer of the complete balance, or a system defined threshold percentage of the balance, out of a bank account that is connected to said system (Paragraph [0025-0026] in certain embodiments, the first software module includes programming instructions to receive instructions form the user identifying at least one threshold for alarm for at least a portion of a particular information. For example, in some embodiments, for each of a plurality of the users, the particular information includes financial account information including amounts of withdrawals or debits from an account, the at least one threshold includes the amount of the withdrawal or debit, and the first software module includes programming instructions to provide an alarm to the user if a withdrawal or a debit exceeds the threshold).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk .
Claims 7-8, 11, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0197442) in view of Cong (US 2002/0019697) further in view of Teeple (US 2016/0308898) even further in view of Gordon (US 2018/0232835).
Claims 7 and 16: Modified Lu discloses the system as per claim 1 and the method as per claim 13. However, Lu does not disclose further comprising pre-programming the definitions of harm and harmful scenarios, further comprising pre-programmed contingency plans, and further comprising pre-programming a mapping of said contingency plans to said harmful scenarios.
In the same field of endeavor of creating a risk response plan Gordon teaches further comprising pre-programming the definitions of harm and harmful scenarios, further comprising pre-programmed contingency plans, and further comprising pre-programming a mapping of said contingency plans to said harmful scenarios (Paragraph [0003-0005]; [0016-0020]; Figs. 1 and 7, according to an embodiment, a computer program product facilitating mitigation of dangerous activities can comprise a computer readable storage medium having 
 At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu [0020-0022]) with the system of pre-programming the mapping contingency plan to harmful scenarios as taught by Gordon (Gordon [0003]). With the motivation to facilitate mitigation of dangerous activities (Gordon [0003]).
Claim 8 and 11: Modified Lu discloses the system as per claims 1 and 9. However, Lu does not disclose wherein said do-no-harm mode comprises Artificial Intelligence (AI) technology and said system further comprises a set of data, said data comprising a representation of IoT device activities. Said specification comprising the definition of harm, and the definitions of a plurality of harmful scenarios, and said specification further comprising contingency plans for said harmful scenarios. Wherein said do-no-harm mode comprises Artificial Intelligence (AI) technology, wherein the Al technology uses the data to construct mathematical models.
In the same field of endeavor of detecting potential risks and responding to mitigate harm Teeple teaches further discloses wherein said do-no-harm mode comprises Artificial Intelligence (AI) technology and said system further comprises a set of data, said data comprising a representation of IoT device activities (Paragraph [0012]; [0019-0021]; Fig. 1, in an exemplary embodiment a network diagram illustrates a network including an enterprise network connected to the internet. The enterprise network can include various computing devices connected therein such as, for example, desktop computers, laptop computers, tablets, ultra-books, mobile devices, storage devices, or any other computing platform with networking ability. Using advanced network traffic analysis and machine learning, the cyber security platform allows user to track threats as they enter the network perimeter). Said specification comprising the definition of harm, and the definitions of a plurality of harmful scenarios, and said specification further comprising contingency plans for said harmful scenarios (Paragraph [0066-0071]; Fig. 3, threats can be tracked as they enter the enterprise network perimeter as well as monitoring lateral movement between endpoints to develop a complete understanding of security event history. The NAT platform is built on the philosophy of “watch,” “learn,” “react.” That is, know the enterprise networking, know the associated threats, and take control. The agent can be a computing device or the like with an application or web browser adapted to access the NTA platform. The GUI can operate on the agent or some other 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu [0020-0022]) with the system of wherein said do-no-harm mode comprises Artificial Intelligence (AI) technology and said system further comprises a set of data, said data comprising a representation of IoT device activities. Said specification comprising the definition of harm, and the definitions of a plurality of harmful scenarios, and said specification further comprising contingency plans for said harmful scenarios as taught by Teeple (Teeple [0074-0076]). With the motivation of helping to detect, track, analyze, and mitigate security threats and risks in a system (Teeple [0006]).
In the same field of endeavor of creating a risk response plan Gordon teaches wherein the Al technology uses the data to construct mathematical models, and said system uses said models to contribute to the specification of the do-no-harm mod (Paragraph [0054-0056]; [0068-0071] in an embodiment, the system can include a machine learning component. The machine learning component can perform a set of machine learning computations associated with the input and/or the output. For example, the machine learning component can monitor interest in one or more items of interest included in a harmful recipe database, monitoring purchases of the one or more items of interest, activities or behaviors of a single entity, or two or more entities. The machine learning components can utilize machine learning systems that have been explicitly or implicitly trained, determine or infer ingredients that should be included in the harmful recipe database). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu [0020-0022]) with the system of wherein the Al technology uses the data to construct mathematical models, and said system uses said models to contribute to the specification of the do-no-harm mod as taught by Gordon (Gordon [0068]). With the motivation to facilitate mitigation of dangerous activities (Gordon [0003]).
Claims 17 and 20: Modified Lu discloses the system as per claim 13 and the system as per claim 19. However, Lu does not disclose further comprising interconnecting within the system a plurality of internet-coupled IoT devices to form a network; controlling each of said IoT devices with a do-no-harm mode, further requiring that an IoT device must accede to control by a do-no-harm mode in order to join the network; said network of do-no-harm IoT devices comprising Artificial Intelligence (AI) technology, said system further comprising a set of data, said data comprising a representation of IoT device activities from across said network; said specifying comprising the defining of harm, and the defining of harmful scenarios, and said specifying further comprising establishing contingency plans for said harmful scenarios; 
In the same field of endeavor of detecting potential risks and responding to mitigate harm Teeple teaches further comprising interconnecting within the system a plurality of internet-coupled IoT devices to form a network (Paragraph [0012]; [0020-0021]; Fig. 1, in an exemplary embodiment a network diagram illustrates a network including an enterprise network connected to the internet. The enterprise network can include various computing devices connected therein such as, for example, desktop computers, laptop computers, tablets, ultra-books, mobile devices, storage devices, or any other computing platform with networking ability). Controlling each of said IoT devices with a do-no-harm mode, further requiring that an IoT device must accede to control by a do-no-harm mode in order to join the network (Paragraph [0022-0025]; [0070]; Fig. 2, any of the NTA platform and the computing devices may be formed through one or more servers. It should be appreciated by those of ordinary skill in the art that fig. 2 depicts the server in an oversimplified manner, and a practical embodiment may include additional components and suitably configured processing logic to support known or conventional operating features that are not described in detail. The components are communicatively coupled via a local interface. The network interface may include address, control, and/or data connections to enable Said network of do-no-harm IoT devices comprising Artificial Intelligence (AI) technology, said system further comprising a set of data, said data comprising a representation of IoT device activities from across said network (Paragraph [0012]; [0019-0021]; [0066-0070]; Fig. 1, in an exemplary embodiment a network diagram illustrates a network including an enterprise network connected to the internet. The enterprise network can include various computing devices connected therein such as, for example, desktop computers, laptop computers, tablets, ultra-books, mobile devices, storage devices, or any other computing platform with networking ability. Using advanced network traffic analysis and machine learning, the cyber security platform allows user to track threats as they enter the network perimeter. The NAT platform is built on the philosophy of watch, learn, and react. The NTA platform includes machine learning. For machine learning agentless implementations are able to detect endpoint malicious activity). Said specifying comprising the defining of harm, and the defining of harmful scenarios, and said specifying further comprising establishing contingency plans for said harmful scenarios (Paragraph [0066-0068]; [0075-0077]; Fig. 5, the NAT platform is built on the philosophy of “watch,” “learn,” “react.” That is, know the enterprise network, know the associated threats, and take control. The GUI provide network traffic analysis, dynamic granular control, visual cyber kill chain analysis, and the like. One aspect of the NTA platform includes an active defense which provides simplified remediation 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu [0020-0022]) with the system of wherein said do-no-harm mode comprises Artificial Intelligence (AI) technology and said system further comprises a set of data, said data comprising a representation of IoT device activities. Said specification comprising the definition of harm, and the definitions of a plurality of harmful scenarios, and said specification further comprising contingency plans for said harmful scenarios as taught by Teeple (Teeple [0074-0076]). With the motivation of helping to detect, track, analyze, and mitigate security threats and risks in a system (Teeple [0006]).
In the same field of endeavor of creating a risk response plan Gordon teaches said Al technology constructing mathematical models using said data, said system contributing to the specifying of the do-no-harm mode using said models. (Paragraph [0054-0056]; [0068-0071] in an embodiment, the system can include  
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using sensors to processes risk information and communicate that information via IoT devices to a risk management database to perform risk mitigation actions as disclosed by Lu (Lu [0020-0022]) with the system of wherein the Al technology uses the data to construct mathematical models, and said system uses said models to contribute to the specification of the do-no-harm mod as taught by Gordon (Gordon [0068]). With the motivation to facilitate mitigation of dangerous activities (Gordon [0003]).
Therefore, claims 1-20 are rejected under 35 U.S.C. 103.
Response to arguments
Applicant arguments, see REMARKS June 21, 2021, with respect to the interpretation under U.S.C 112(f) have been fully considered however are not persuasive.
Applicant argues that the claims do not invoke 112f as the recited claim limitations of “a sensor” and “an actuator” are terms generally well known and understood in the mechanical art. However, the examiner respectfully finds that they must take the broadest reasonable interpretation of the two terms as is described in the specification of the application which states a sensor to be “any device that detects changes in a physical or virtual environment” (see Specification [0046]). As well as that actuators can be any device that modifies the physical state of a physical entity or any device that modifies a virtual state of information. For example, actuators may dim a light or authorize access to an automated teller (See Specification [0091]). Therefore, the examiner finds the terms to be capable of being interpreted as a virtual sensor and an actuator for modifying a virtual state of information. The examiner notes that the 112(f) interpretation clarifies that the recited sensors and actuators are respectfully their physical interpretations.
Applicant’s arguments, see REMARKS June 21, 2021, with respect to the rejection of claims 1-20 under U.S.C. 101 have been fully considered however are not persuasive.
Applicant argues that the claims do not recite an abstract idea as the claims recite interactions between sensor-detected events and actuator responses, the machine-to-machine interactions between IoT actuators, a definition of harm using machine learning via a feedback loop based on past events detected by the sensors and past responses by the device 
The applicant further argues that the claims recite an improvement to IoT device protocols as they rely on specific device hardware and device data, actions by the actuator, and a change in state of the device. However, the examiner respectfully disagrees as the IoT device protocols are not an additional element that provide an improvement to the functioning of a computer or an improvement to other technology or technical field, but are merely a series of instructions to follow. Additionally, the additional elements of sensors to detect events (i.e. gather information) and  Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and Applying or using the 
 Claims 2-12, 14-18 and 20 are argued as being allowable based on their dependence to claims 1, 13, and 19 and therefore are rejected similarly.
Applicant’s arguments, see REMARKS February 16, 2021, with respect to the rejection of claims 1-20 under U.S.C. 103 are moot because applicant has amended the claims, which required further search and consideration and new art was applied. See above, ground(s) of rejection made in view of claims (1, 13, and 19) being unpatentable over Lu (US 2019/0197442) in view of Cong (US 2002/0019697) further in view of Teeple (US 2016/0308898). However, where relevant, the examiner will respond to applicant’s arguments. 
Applicant argues that Lu in view of Cong does not disclose the amended claim limitation “in response to triggering the second mode of the device: the device actuator is configured to execute a contingency plan associated with the harmful scenario; and control over the device actuator is restricted to another IoT device on the IoT network” as well as “a second mode comprising a definition of harm, the definition updated using a machine-learning based feedback loop comprising data from one or more past events detected by the device sensor and one or more past actions by the device actuator in response to the detected events.” However, the examiner has found that Teeple can be used in combination with Lu to disclose the recited claim limitation as Teeple teaches a network capable of taking control of a device and executing a contingency plan associated with a harmful scenario. While Lu in combination with Cong discloses a system of updating a definition of harm as Lu builds a risk control module from historical data. Therefore, the examiner newly rejects the claims under U.S.C. 103.
The applicant argues that the dependent claims 2-12, 14-18, and 20 are allowable as being dependent on claims 1, 13, and 19. Therefore, the claims are newly rejected as recited above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Sankovsky (US 2019/0026364) Processing system having machine learning engine for providing customized user functions.
Tolpin (US 2019/0005408) Advanced techniques for machine learning using sample comparisons.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689